Case 8:16-cv-02189-WFJ-CPT Document 42 Filed 08/13/20 Page 1 of 6 PageID 398




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


RODERICK W. CAMPBELL

      Petitioner,

v.                                                Case No. 8:16-cv-2189-T-02CPT

SECRETARY, Department of Corrections,

      Respondent.

______________________________________/

   ORDER DENYING MOTION FOR RECUSAL AND MOTION FOR
 RELIEF FROM ORDER DENYING PETITION FOR WRIT OF HABEAS
                       CORPUS

      Mr. Campbell moves for the undersigned to recuse himself from this case

and moves for relief from the order denying his federal habeas petition. (Dkts. 40,

41). Upon review, both motions are denied.

Motion for Recusal (Dkt. 40)

      Mr. Campbell accuses the undersigned of engaging in plagiarism and moves

for the undersigned “to recuse himself from any and all further involvement in

these proceedings for engaging in conduct prejudicial to the effective and

expeditious administration of the business of the courts . . . .” (Dkt. 40 at 1). Mr.

Campbell’s motion is based on the following facts.
Case 8:16-cv-02189-WFJ-CPT Document 42 Filed 08/13/20 Page 2 of 6 PageID 399




       Mr. Campbell filed his federal habeas petition in July 2016. (Dkt. 1). In

August 2019 the case was reassigned to Judge Thomas Barber. (Dkt. 28). On June

1, 2020, Judge Barber entered an order denying Mr. Campbell’s federal petition.

(Dkt. 31). Judge Barber subsequently discovered he had participated in the

underlying criminal case while he was a state court judge, noting that he had

played a “minor role” in part of Petitioner’s postconviction proceedings in state

court. (Dkt. 33).1 Accordingly, on June 2, 2020, Judge Barber withdrew the order

denying the petition and the judgment against Mr. Campbell was vacated.

(Dkt. 33).

       The case was then randomly reassigned to the undersigned. After

undertaking a thorough independent review of the pleadings and the record, the

undersigned denied Mr. Campbell’s petition on June 30, 2020. (Dkt. 38). This

independent, thorough review by the undersigned took place in mid-June 2020.

The undersigned did not confer or consult with Judge Barber on the matter.

However, Judge Barber’s prior, withdrawn Order appropriately addressed the

claims in the undersigned’s view, had no relationship to the minor role Judge

Barber had played earlier, and was utilized by the undersigned after the

undersigned’s full case review, as it was thorough, and correct.


1
  Mr. Campbell points out that in 2019 he filed a “Certificate of Interest” in which he advised
that Judge Barber participated in his state post-conviction proceedings. (Dkt. 29). It appears that
this pleading was unintentionally overlooked as the case progressed.

                                                2
Case 8:16-cv-02189-WFJ-CPT Document 42 Filed 08/13/20 Page 3 of 6 PageID 400




      Mr. Campbell now accuses the undersigned of bias and plagiarism, arguing

that the undersigned “simply did not have enough time to properly review the

record of the proceedings and render the order that was rendered in the same

format, using identical language, in pages upon pages . . . unless he plagiarized it

from the Barber Order.” (Dkt. 40 at 7). Petitioner was entitled to a thorough and

independent review of the record by the undersigned. That is what he got.

      Title 28 U.S.C. § 455(a) provides that “[a]ny justice, judge, or magistrate

judge of the United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” The purpose of section 455(a) is to

“promote confidence in the judiciary by avoiding even the appearance of

impropriety whenever possible.” Liljeberg v. Health Servs. Acquisition Corp., 486

U.S. 847, 865 (1988). Title 28 U.S.C. § 455(b)(1) provides that a judge shall

recuse himself where he has a personal bias or prejudice concerning a party. Giles

v. Garwood, 853 F.2d 876, 878 (11th Cir. 1988), explains:

      A judge should disqualify himself only if a reasonable person would
      question his impartiality, or if he has a personal bias against a party.
      The bias must arise from an extrajudicial source, except in the rare case
      “where such pervasive bias and prejudice is shown by otherwise
      judicial conduct as would constitute bias against a party.” [Davis v. Bd.
      of Sch. Comm’rs of Mobile Cty., 517 F.2d 1044, 1051 (5th Cir. 1975),
      cert. denied, 425 U.S. 944 (1976)]. A judge should not recuse himself
      based upon unsupported, irrational, or tenuous allegations. United
      States v. Greenough, 782 F.2d 1556, 1558–59 (11th Cir. 1986).




                                          3
Case 8:16-cv-02189-WFJ-CPT Document 42 Filed 08/13/20 Page 4 of 6 PageID 401




“In keeping with the aim of promoting confidence in the judiciary by avoiding

even the appearance of impropriety whenever possible, recusal under § 455(a)

turns on whether an objective, disinterested, lay observer fully informed of the

facts underlying the grounds on which recusal was sought would entertain a

significant doubt about the judge’s impartiality.” In re Moody, 755 F.3d 891, 894

(11th Cir. 2014) (per curiam) (brackets, citations, and internal quotation marks

omitted). “Indeed, ‘a judge, having been assigned to a case, should not recuse

himself on unsupported, irrational, or highly tenuous speculation.’” Moody, 755

F.3d at 895 (quoting United States v. Greenough, 782 F.2d 1556, 1558 (11th Cir.

1986)).

      To satisfy the requirements of section 455(a), a party seeking recusal must

provide a factual basis, and not merely allegations, that evince partiality. United

States v. Cerceda, 188 F.3d 1291, 1292 (11th Cir. 1999); Weatherhead v. Globe

Int’l Inc., 832 F.2d 1226, 1227 (10th Cir. 1987) (“Allegations under [section 455]

need not be taken as true.”). The reasons proffered by Mr. Campbell are

unsubstantiated and do not warrant recusal under 28 U.S.C. § 455. Mr. Campbell

does not provide any evidence that the undersigned had any personal bias against

him, nor does he show how any alleged personal bias affected any rulings.

Because Mr. Campbell presents only speculative and unsupported allegations of

partiality, his motion for recusal will be denied. See Cerceda, 188 F.3d at 1292.


                                          4
Case 8:16-cv-02189-WFJ-CPT Document 42 Filed 08/13/20 Page 5 of 6 PageID 402




Motion for relief from order denying federal petition (Dkt. 41)

       Mr. Campbell moves under Federal Rule of Civil Procedure 60(b) for relief

from the order denying his federal habeas petition. Mr. Campbell bases his motion

on the same allegations presented in his motion for recusal. More specifically, he

argues that the “Jung Order” denying his federal habeas petition is “void because

the order . . . was originally authored by the judge who recused himself from the

case [Judge Barber] and Judge Jung simply adopted a large portion of the tainted

Barber Order; in so doing, this Court acted in a manner that is inconsistent with

due process of law.” (Dkt. 41 at 9). Citing Rule 60(b)(6),2 Mr. Campbell claims

that “[b]ased on the extraordinary circumstances we have here,” he is entitled to

relief. (Dkt. 41 at 8).

       Relief from “judgment under Rule 60(b)(6) is an extraordinary
       remedy.” Booker v. Singletary, 90 F.3d 440, 442 (11th Cir. 1996)
       (citing Ritter v. Smith, 811 F.2d 1398, 1400 (11th Cir. 1987)).
       Consequently, relief under Rule 60(b)(6) requires showing
       “‘extraordinary circumstances’ justifying the reopening of a final
       judgment.” Gonzalez v. Crosby, 545 U.S. 524, 535, 125 S.Ct. 2641,
       2649, 162 L.Ed.2d 480 (2005) (quoting Ackermann v. United States,
       340 U.S. 193, 199, 71 S.Ct. 209, 212, 95 L.Ed. 207 (1950)). “Even
       then, whether to grant the requested relief is . . . a matter for the district
       court’s sound discretion.” Toole v. Baxter Healthcare Corp., 235 F.3d
       1307, 1317 (11th Cir. 2000) (quoting Booker, 90 F.3d at 442).




2
  Mr. Campbell premises his motion on “extraordinary circumstances” under Rule 60(b)(6). In
his motion Mr. Campbell also cites Rule 60(b)(1) and 60(b)(4). To the extent that he asserts
either provision as a separate basis for relief, he cannot prevail because he does not satisfy the
requirements for relief under either provision.

                                                 5
Case 8:16-cv-02189-WFJ-CPT Document 42 Filed 08/13/20 Page 6 of 6 PageID 403




Arthur v. Thomas, 739 F.3d 611, 628 (11th Cir. 2014). Gonzalez notes that the

“extraordinary circumstances” warranting the reopening of a judgment “will rarely

occur in the habeas context.” 545 U.S. at 535.

      Mr. Campbell fails to establish an “extraordinary circumstance” justifying

the reopening of his federal habeas case. He presents no evidence showing that the

undersigned either failed to conduct an independent and thorough review of his

case or denied the federal petition based on any bias or influence from Judge

Barber. Because he fails to satisfy the requirements under Rule 60(b)(6), Mr.

Campbell is not entitled to relief.

      Accordingly, Mr. Campbell’s motion for recusal (Dkt. 40) is DENIED and

his motion for relief from the order denying his federal habeas petition (Dkt. 41) is

DENIED. The Court has considered the standard for a certificate of appealability,

Buck v. Davis, 137 S. Ct. 759, 773 (2017); see also Lambrix v. Sec’y, Fla. Dep’t of

Corr., 851 F.3d 1158, 1169 (11th Cir. 2017) (noting that a certificate of

appealability is “required for the appeal of any denial of a Rule 60(b) motion for

relief from a judgment in a § 2254 or § 2255 proceeding.”). A certificate of

appealability is DENIED.

      DONE AND ORDERED at Tampa, Florida, on August 13, 2020.




                                          6
